       Case 2:07-cr-00066-JCM-GWF Document 152 Filed 03/13/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Maurice Donnell Cooper

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:07-cr-00066-JCM-GWF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (Fifth Request)
14   MAURICE DONNELL COOPER,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Bianca R. Pucci, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Maurice Donnell
21   Cooper, that the Revocation Hearing currently scheduled on April 2, 2020 at 10:30 a.m., be
22   vacated and continued to April 10, 2020 or a Friday that is convenient to the Court.
23          This Stipulation is entered into for the following reasons:
24          1.      A witness is not available on the currently scheduled time. Mr. Cooper’s
25   witnesses are both available on Fridays
26          2.      The defendant is not in custody and agrees with the need for the continuance.
      Case 2:07-cr-00066-JCM-GWF Document 152 Filed 03/13/20 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the fifth request for a continuance of the revocation hearing.
 3        DATED this 13th day of March, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7     /s/ Kathryn C. Newman                          /s/ Bianca R. Pucci
     By_____________________________                By_____________________________
 8   KATHRYN C. NEWMAN                              BIANCA R. PUCCI
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
       Case 2:07-cr-00066-JCM-GWF Document 152 Filed 03/13/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:07-cr-00066-JCM-GWF
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     MAURICE DONNELL COOPER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                      April 17, 2020
     Thursday, April 2, 2020 at 10:30 a.m., be vacated and continued to ________________ at the

12   hour of 10:00 a.m.

13                March
            DATED this ___16,
                           day2020.
                               of March, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
